The opinion of the Court was filed October 5th, 1885.
PeR Curiam.
— The intent of the testator is-to be deduced from the language of his will. An examination thereof clearly leads to the conclusion that its main purpose was to prevent his property from liability to a collateral inheritance tax. The property which he sought to transfer was not to take effect in enjoyment until after his death. This clearly subjects the property to a collateral inheritance tax under Section 1 of the Act of *3317 tb April, 1826. The deed executed by the testator on the 14th of August, 1882, did not change the time of enjoyment previously designated in his will. It expressly declared the vendees should hold the “property in trust for the uses and purposes set forth in the said will.” The learned judge correctly entered judgment in favor of the Commonwealth, and the decreeing accordingly is right: Reish v. Commonwealth, 10 Out. 521.
Decree affirmed and appeal dismissed at the costs of the appellants.